CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entered 01/21/19 16219:59

RATTET PLLC

Robert L. Rattet, Esq.

202 Mamaroneck Avenue
Suite 300

White Plains, New York 10601
(9]4) 381-7400

Proposed Attorneysfor the Debtor

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

----x
In re:
9 GREEN NOTE INC. Chapter l 1
d/bfa Aqua Clara Laundry & Dry Cleaners, Case No. 19-40356
Debtor.
x

 

DECLARATION OF GEORGE POWELL
PURSUANT TO LOCAL BANKRUPTCY RULE 1007-4

George Powell declares under penalties of perjury as follows:

I am the President and sole shareholder of 9 Green Note Inc. d/b.#`a Aqua Clara Laundry &
Dry Cleaners, the above-referenced debtor and debtor-in-possession (the “Debtor"). As such, I

arn fully familiar with the Debtor’S operations, businesses and financial affairs.

I submit this declaration pursuant to Rule 1007(d) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”) and Rule 1007-4 of the Local Rules for the United States

Bankruptcy Coult for the Eastern District of New York.

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entered 01/21/19 16219:59

BAC KGROUND

1. The Debtor owns and operates a laundromat and clothing cleaners business located

at 78-09 37“‘ Avenue, Jackson Heights, New York 11372.
2. The Debtor was formed by me in 2017. I am the sole officer and shareholder.

3. The company is still in its “start-up” phase, having been in operation for only 7
months. In the first year of operations, the Debtor has struggled with cash flow and profitability
which struggles are customary in the first year or 2 of a laundromat (I own several others under
separate entities) and as a result the Debtor has accumulated arrears to its landlord and certain

vendors, While continuing to struggle with cash flow and making its monthly secured debt service.

4. The landlord has recently brought a proceeding to terminate the lease which would
essentially put the Debtor out of business. If given additional time to get the business profitable,
the debtor believes it can pay the landlord rent on an ongoing basis and pay the pre-petition arrears

over a reasonable amount of time.

5. ln an effort to preserve its business and good will, the Debtor has therefore
determined in its business judgement that it would be in the best interests of the Debtor ad all
creditors to seek protection under Chapter ll so that the Debtor may attempt to reorganize its

affairs, improve operations and increase revenues.

6. If the Debtor is afforded a reasonable but not lengthy time in Chapter l 1, it believes
it can continue to grow the business and make it profitable for the benefit of all creditors including

the landlord.

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entered 01/21/19 16219:59

INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007-2

In addition to the foregoing, Local Bankruptcy Rule 1007-4 requires certain information

related to the Debtor, which is set forth below.
Local Rule 1007-4(a)(i)

The Debtor is a small business debtor within the meaning of ll U.S.C. §101(51D).
Local Rule 1007-4(a)(ii)

The Debtor owns and operates a laundromat and clothing cleaning services located at 78-

09 37“‘ Avenue, Jackson Heights, New York 11372.
Local Rule 1007-4(a)(iii) and (iv)

This case was not originally commenced under Chapter 7 or 13 of Title l l of the United
States Code, ll U.S.C. §§ 101, et seq., as amended by the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005. Upon information and belief, no committee or professionals

were employed prior to the filing of the Order for relief.
Local Rule 1007-4(a)(v)

A list of the holders of the 20 largest general unsecured claims is annexed hereto as Exhibit

A.
Local Rule 1007-4(a)(vi)
A list of the Debtor’s 5 largest secured creditors is annexed hereto as Exhibit B.
Local Rule 1007-4(a)(vii)
A balance sheet of the Debtor as of December 31, 2018 is annexed hereto as Exhibit C.

Local Rule 1007-4(a)(viii)

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entered 01/21/19 16219:59

There are no publicly held securities of the Debtor.
Local Rule 1007-4(a)(ix)

The Debtor leases real property located at 78-09 37"‘ Avenue, Jackson Heights, New York

11372. None of the Debtor’s property is in possession of a receiver or custodian
Local Rule 1007-4(a)(x) and (xi)

The Debtor’s location of its books and records and principal place of business is 78-09 37"‘

Avenue, Jackson Heights, New York 11372.
Local Rule 1007-4(a)(xii)
A list of lawsuits is annexed hereto as Exhibit D.
Local Rule l007-4(a)(xiii)
The Debtor’s senior management consists of George Powell, President.
Local Rule 1007-4(a)(xiv) and (xv)

The Debtor’s estimated payroll to non-office employees for the thirty (30) day period
following the Chapter ll petition is $7,216. The Debtor’s estimated payroll to cfficers for the

thirty (30) day period following the Chapter ll petition is $0.
Local Rule 1007-4(xvi)

A 30 day cash flow projection is annexed hereto as Exhibit E.

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entered 01/21/19 16219:59

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct.

Dated: Jackson Heights, New York
January 21, 2019

fsi Geor ePowell _____H_F_}_}_W_______

George Powell

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entered 01/21/19 16219:59

EXHlBIT A

SEE ATTACHED

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entei’ed 01/21/19 16219:59

Fi|| in this information to identif-.- '.|'i:-': -.':='i_.-'-.a_':

 

Debtor name 9 Green Note |nc. __ _ _ _

United States Bankruptcy Court ior the: EASTERN DlSTHlCT OF NEW |:l Check ii this is an
YOFiK

Case number (it known): ' amended ii|ing

Officia| Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims and
Are Not insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101 (31 ). A|sol do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

Neme 01 creditor and Name, telephone ni.i'm'be'r Nature of claim indicate lt claim Amount ot claim
complete mailing addreee, and small address 01 (for example. trade ls contingent, ll the claim is fully unsecured, tilt in only unsecured claim amount. ll
Including zip code creditor contact debts. bank loans. unliquidated, or l claim ls partially secured. li|| in total claim amount and deduction tor
professional servioas, disputed . value of oql_l§e[a_l__t_)_r_ seiolt to calculate unsecured claim.
and government l Total cla|m. if i Deduction ior value Unsecured claim
_ _ _ _ __ _ __ ____ COLF|C!S) _ _ ' partially secured ._ of collateral or setoli'
Con Edison of N.Y. $7,344.97
lnc.
JAF Station
P.O. Box 1702
New York, NV
_1 0116-1102 _ l __ _ _ _ _
Jackson 37 Unpaid rent and Un|iquidated $50,500.00
Company, LLC related charges

995 East Bth Street

_ Broo|¢tly'n,l NY 11230 _ k _ 4
Nationa| Grid Un|iquidated $7,200.00
One Metrotech
Center
16th Floor
Brook|yn, NY 11201 _ _ _
FayPal Sma|l Bus. $36,000.00
Loan -
clo Swift Financia|
3505 Silverside Fld
Wi|mington, DE
1981 0

Otiiciai form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Soltware Copyright tel 1996-2018 Besi Case. LLC - www,besicase.com Best Case Bankruptcy

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entei’ed 01/21/19 16219:59

EXHIBIT B
FIVE LARGEST SECURED CREDITORS
Dexter Financial Services Inc. $225,000

P.O. Box 5368
Cedar Rapids, lA 52406

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entei’ed 01/21/19 16219:59

EXHIBIT C

BALANCE SHEET AS OF l2f3lf18

ASSETS

Cash on Hand

Security Deposit $27,000
Machinery & EquipmentlLeasehold Improvements $200,000
TOTAL ASSETS

LIABILITIES

Secured Debt $225,000
Rent Arrears $50,500
Loan Payable $36,000
Accounts Payable $7,344.97
TOTAL LIABlLITIES $318,844.97

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entei’ed 01/21/19 16219:59

EXHIBIT D

Schedule of Lawsuits

Jackson 37 Company LLC v. George Powell and 9 Green Note Inc.
Civil Court, City of New York, Queens County
Index No. 75998»“18

Petition for nonpayment

CaS€ 1-19-40356-€88 DOC 2 Filed 01/21/19 Entei’ed 01/21/19 16219:59

EXHIBIT E

30 day Cash Flow Projection

INCOME: $25,000
EXPENSES:

Rent $9,500
Insurance $416.66
Gas $l ,900
Electric $2,200
Waterf`Sewer $2,000
Gross Payroll

(non officer) $7,560

Equipment Loan $4,200

TOTAL: $27,776.66

10

